2/26/2015                                                                         TDCJ Offender Details               ..d
                                                                                                                        D"'\)-  '}~ - r.:..-.,.
                                                                                                                          0 {){ ~~    "----/ ·)
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                     [[I TDCJ Home   ·   El   New Offender Search




   Offender Information Details
   I Return to Search list I

   SID Number:                                                               06596888

   TDCJ Number:                                                              01977869

   Name:                                                                     GEORGE,VINCENTE                                                    •
   Race:                                                                     B
   Gender:                                                                   M

   DOB:                                                                      1981-04-01

   Maximum Sentence Date:                                                    2015-10-07

   Current Facility:                                                         GARZA WEST

   Projected Release Date:                                                   2015-10-07

   Parole Eligibility Date:                                                  2013-02-10

   Offender Visitation Eligible:                                             NO

   The offender is temporarily ineligible for visitation. Please call the offender's
   unit for any
   additional information.

   The visitation 'information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                2015-03-03

   Scheduled Release Type:                                                Parole

   Scheduled Release                                                      HUNTSVILLE
   Location:
   Scheduled release date, type, and unit may change without notice. Therefore, it is
   highly recommended that you revisit this website to verify the release information
   prior to departing to pick up any offender. This information applies only to prison
   sentenced offenders and does not include State Jail or Substance Abuse
   offenders. The primary release sites for prison sentenced offenders are the
   Huntsville Unit (men) and the Gatesville Unit (women). Releasing at the primary
   release sites is from 8 a.m. until 5 p.m., however, it is recommended that, if you

http://offender .tdcj .state. tx.us/OffenderSearchloffenderDetai l.action?sid=06596888                                                              1/2
2/26/2015                                                                         TDCJ Offender Details

   are picking up a released offender from a primary release site, you arrive at the
   primary release site by 9 a.m. Offenders released from a primary release site will
   receive bus vouchers. If the offender is not released from a primary release site,
   contact the releasing unit for releasing time information.


       Parole Review Information
   Offense H"1st ory:
       Offense                                                 Sentence                                     Sentence (YY -MM-
                                   Offense                                          County Case No.
                                                                                                                  DD)
       2000-07-03              AGG ROBBERY                       2003-05-27          HARRIS        818183        7-00-00

                               ASLTBI FAMILY
       2012-06-07                                                2013-06-25          HARRIS 135046001010         3-00-00
                                 MEMBER




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.                                                   ·


                                                   New Offender Search                    TDCJ Home Page




http://offender .tdcj .state. tx.us/OffenderSearchloffenderDetai l.action?sid= 06596888                                         2/2